Citation Nr: 0510457	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  95-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic left ankle sprain.  

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.  

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

Form DD 214 states that the veteran had active military 
service from May 1988 to May 1993, and Form DD 215 verifies 
that he was in Southwest Asia from January 1991 to May 1991.  
The veteran asserts that he had active military service from 
November 1988 to May 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision from the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and an initial 
noncompensable rating for a left ankle condition and that 
denied entitlement to service connection for chronic fatigue 
and for a respiratory condition, to include bronchitis 
secondary to exposure to environmental hazards while in 
Southwest Asia.  The veteran now resides in the jurisdiction 
of the Boise, Idaho VARO.  

After a September 1998 Board decision denied entitlement to 
service connection for fatigue and for a respiratory 
disorder, the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a November 
1999 joint motion of the parties, the Court in November 1999 
vacated the September 1998 Board decision and remanded the 
appeal to the Board for readjudication consistent with the 
joint motion.  

Although a November 2001 rating decision increased the 
initial rating for chronic left ankle sprain to 10 percent 
since May 1993, the claim for an initial rating in excess of 
10 percent remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The case is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

A remand is necessary to schedule a VA ankle examination for 
the veteran to determine the current severity of his service-
connected chronic left ankle sprain.  See 38 U.S.C.A. § 5103A 
(West 2002); Charles v. Principi, 16 Vet. App. 370, 375 
(2002).  Reexamination will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  See 38 C.F.R. § 3.327 (2004); also see 
38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2004).  To constitute a 
useful and pertinent rating tool, a rating examination must 
be sufficiently contemporaneous to allow the adjudicator to 
make an informed decision regarding the veteran's current 
level of impairment.  Caffrey v. Brown, 6 Vet. App. 377, 379 
(1994).  In this case, the last VA examination of the ankle 
took place over two and one-half years ago, in September 
2002, and the examination report does not provide a full 
description of the effects of chronic left ankle sprain upon 
the veteran's ordinary activity, including employment, and 
whether pain could significantly limit functional ability 
during flare-ups or when the left ankle is used repeatedly 
over a period of time, loss of range of motion portrayed in 
terms of the degrees of additional range of motion loss due 
to pain on use or during flare-ups, as well as many of the 
other matters listed below in Item 1.  An examination report 
with insufficient detail is inadequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2004).  Therefore, a remand 
is necessary to schedule a new VA ankle examination for the 
veteran.  

In addition, since the most recent supplemental statement of 
the case in October 2004, the veteran has presented an 
additional lay statement about his two service connection 
claims, which was received by the Board in November 2004.  
The Board does not have the authority to consider this 
additional evidence without the RO's initial consideration of 
the evidence or the veteran's waiver of RO consideration as 
contrary to 38 U.S.C.A. § 7104(a).  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003).  The veteran has not filed 
a waiver; therefore, the only available course is to remand 
the case for the RO's initial consideration of the additional 
evidence and readjudication of the two service connection 
claims.  

A remand would also allow the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the opportunity to inform the veteran that 
he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded for the following action:

1.  Contact the appropriate VA medical 
facility to schedule a VA ankle 
examination for the veteran.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of a claim.  38 C.F.R. 
§ 3.655 (2004).  The claims file should 
be made available to and reviewed by the 
examiner prior to the examination.  

The examiner should then offer a medical 
opinion as to: a) a full description of 
the effects of the veteran's chronic left 
ankle sprain upon the veteran's ordinary 
activity, including employment; 
b) whether chronic left ankle sprain 
could significantly limit functional 
ability during flare-ups or when the left 
ankle is used repeatedly over a period of 
time; c) loss of range of motion of the 
left ankle portrayed in terms of the 
degrees of additional range of motion 
loss due to pain on use or during flare-
ups; and d) if present in the left ankle, 
note crepitation, less or more movement 
than normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brow n, 8 Vet. App. 202, 206 
(1995).  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The issues of entitlement to an 
initial rating in excess of 10 percent 
for chronic left ankle sprain and of 
entitlement to service connection for 
fatigue, to include as due to an 
undiagnosed illness, and of entitlement 
to service connection for a respiratory 
disorder, to include as due to an 
undiagnosed illness, should be 
readjudicated based upon all evidence of 
record, including the veteran's 
additional lay statement received by the 
Board in November 2004.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claims 
remain in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The adjudicatory actions should follow 
the Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

3.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


 Department of Veterans Affairs


